  Case: 4:19-cr-00842-SRC Doc. #: 17 Filed: 10/10/19 Page: 1 of 2 PageID #: 34




                              UNITED STATES DISTRICT COURT                             FILED
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION                                OCT 1 0 2019
                                                                                  U. S. DISTRICT COURT
                                                                                EASTERN DISTRICT OF MO
                                                                                         ST.LOUIS
 UNITED STATES OF AMERICA,                     )
                                               )
                 Plaintiff,                    )
                                               )
                     v.                        )

 CLINT BAER,
                                               )
                                               )
                                                      4:19CR842 SRC/SPM
                                               )
                  Defendant.                   )



                                        INDICTMENT


                                           COUNT I



The Grand Jury charges that:

       Between on or about March 2019, and on or about October 7, 2019, in the Eastern

District of Missouri, and elsewhere, the defendant,

                                         CLINT BAER,

did knowingly use any facility and means of interstate commerce, and knowingly attempted to

persuade, induce, entice, and coerce and undercover FBI agent, who the defendant believed to be

the mother of a 14-year-old child, to engage in sexual activity for which any person can be

charged with a criminal offense, to wit: the defendant, who was at least twenty-one years of age,

believing the undercover FBI agent, was the mother of a 14-year-old child, attempted to

persuade, induce, entice and coerce the undercover FBI agent to allow and arrange for him to
  Case: 4:19-cr-00842-SRC Doc. #: 17 Filed: 10/10/19 Page: 2 of 2 PageID #: 35



have sexual intercourse with her 14 year-old child, in violation of Missouri Revised Statute,

Section 566.034, and committed a substantial step thereof.

In violation of Title 18, United States Code, Section 2422(b).


                                                     A TRUE BILL.



                                                     FOREPERSON

JEFFREYB. JENSEN
United States Attorney



DIANNA R. COLLINS #59641MO
Assistant United States Attorney
